DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2020 has been entered.
Status of Claims
This is a non-final office action in response to the request for continued examination filed on 10 December 2020.  Claims 1 through 3, 5 through 8, 21, and 28 have been amended.  Claims 4 and 9 through 20 have been cancelled.  Claims 1 through 3, 5 through 8, and 21 through 33 are pending and have been examined. 
Response to Amendment
The amendments filed 10 December 2020 have been entered. 
Applicant’s amendments to claims 1 through 3, 5 through 8, 21, and 28 have been fully considered.  Applicant’s amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101, accordingly these rejections have been maintained and are updated below in light of the claim amendments. 
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejection detailed in the prior office action.  Therefore the 35 U.S.C. 112(b) rejection is respectfully withdrawn.   
The 35 U.S.C. 112(f) interpretation of claims 28 through 33 is maintained. 
Applicant’s amendments to claims 1 through 3, 5 through 8, 21, and 28 have been fully considered.   Examiner has established new grounds of rejection as necessitated by amendment. 
Response to Arguments
Applicant asserts that the claims do not “under its broadest reasonable interpretation” cover performance of the limitation in the mind and cannot be practically performed in the mind or by using a pen and paper. Examiner respectfully disagrees.  Claims can recite a mental process even if they are claimed as being performed on a computer. While the claims recite the use of a computer to monitor user interaction with an interface, a human using pen and paper could practically observe a user’s interaction with an interface, document the observations, and generate forecasting metrics based upon the collected data.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind when the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. Therefore, the claims are none the less directed to an abstract concept of collecting user interaction data, analyzing the data to generate a forecasting metric, and displaying the results. 
Applicant further asserts that the claims recite features that improve operation of a computing device, by increasing the efficiency of the operation of the computing device and supporting real time user interaction.  Examiner respectfully disagrees. Although the use of computing system recited to perform the claimed steps of monitoring user interaction with an interface for forecasting a metric related to an element subject to the user interaction, the claims are directed to a manner of analyzing the collected data to generate the forecast, and not to the improvement of the computing system that is used as a tool, or the improvement of the interface or elements subject to the users interaction.  Examiner finds that the present claims are directed to an improvement to an existing business process for predictive behavior analytics, not an improvement in the operation of a computing device.  Here, the additional limitations for reducing the size of the data used for analysis do not integrate the judicial exception into a practical application, the claims are not directed to use of the forecasted metric in a manner that controls the service provider system in a meaningful way, or in a manner that transforms an element into another state or thing.  More particularly, the claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field; (ii) a “particular machine” to apply or use the judicial exception; (iii) a particular transformation of an article to a different thing or state; or (iv) any other meaningful limitation. See 2019 Revised Guidance, 84 Fed. Reg. at 55.
The use of a data analytics system for simplified representation of data for training a machine learning model, does not improve the efficiency of the computing device.  Because the FIG. 11 illustrates an example system generally at 1100 that includes an example computing device 1102 that is representative of one or more computing Wolfe-SBMC Docket No.: P6578-US33systems and/or devices that may implement the various techniques described herein. This is illustrated through inclusion of the forecast module 112. The computing device 1102 may be, for example, a server of a service provider, a device associated with a client (e.g., a client device), an on-chip system, and/or any other suitable computing device or computing system.” See Berkheimer Memo § III.A.1.
Merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea. Furthermore, representative claim 1 generally links the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea.  Likewise, the limitations of claim 1 directed to specifying the abstract idea of determining user interaction with digital content on an interface and usage data (such as number of visitors to a website, computational resource consumption, revenue, expenses, and digital content consumptions) to generate a forecast value being executed in a computer environment merely indicates a field of use, i.e. to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application.  The functions recited in   Additionally, real-time customizable results are not technical improvements. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the fact that the web site returns the pre-designed ad [selected based on analysis of the user’s information] more quickly than a newspaper could send the user a location-specific advertisement insert does not confer patent eligibility.”). Therefore, the claims are directed to an abstract idea.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  Such Claim limitations in claims 28 through 33 are: “means for monitoring user interaction,” “means for identifying an element of a plurality of elements,” “ means for generating a forecast value of a metric,” “means for transforming usage data into a plurality of simplified representations,” “means for determining similarity of the respective elements,” “means for determining a weighting of the respective elements,”  “means for generating the forecast value of the metric 
 Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 3, 5 through 8, and 21 through 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a system, independent claim 21 recites a process, and independent claim 28 recites a system for generating a forecast metric.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test.
Independent claims 1, 21, and 28 recited substantially similar limitations. Taking claim 1 as representative, claim 1 recites at least the following limitations: monitoring user interaction with a user interface; identifying an element from the elements that is a subject of the user interaction; generating the forecast value of a metric for the identified element; transforming usage data into a plurality of simplified representations using an embedding matrix through machine learning; determining similarity of the respective elements to the identified element; determining a weighting of the respective elements based on the determined similarity; 
The limitations for monitoring user interaction, identifying an element from the elements, generating the forecast value, transforming usage data into a plurality of simplified representations, determining similarity of the respective elements, determining a weighting of the respective elements, and generating the forecast value of the metric illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting that a system includes a processor and medium that execute instructions to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the mind or using a pen and paper. A data analyst, observing user interactions with a user interface and elements presented in the interface, would be able to use known data to make data comparisons, apply weighting factors, and generate a forecast value. 
The claim limitations are additionally directed to Certain Methods of Organizing Human Activity because the claim limitations because the claims monitor user interaction with digital content (Specification at paragraph [0031]: “webpages, digital images, multimedia content, and so on.”).   The claims are also directed to manipulation of consumption data (digital content interactions) to provide consumption metrics and (Specification at paragraph [0032]: “Examples of metrics involving operation of the service provider system include computational resource consumption (e.g., storage, network, or processing), traffic (e.g., a number of visitors, page views), revenue, expenses, conversion rate, and so forth.”) consumption forecast values used to gain insight into future operations of a service provider system in providing digital content, such as number of visitors, computational resource consumption, revenue, expenses, digital content consumption, and other metrics.”) to the user/analyst for making decisions regarding revenue related to the provision of digital content based on the market analysis metrics.   Accordingly, the claim recites a system for performing the steps in a method for organizing human activities, a judicial exception involving commercial interaction in an ecommerce environment, in this case, commercial interactions related to marketing, sales activities, or consumer behavior and interactions because the claims are directed to limitations for monitoring user interaction with or consumption of digital content and use of the consumption data to generate consumption forecast metrics used to generate additional content or revenue.  
The claims are also directed to limitations for obtaining data and applying mathematical concepts (including generating a forecast value of a metric, transforming usage data into a matrix, determining a weighting, generating a forecast value for the metric based on the weighting, and outputting the forecast) to forecast user behavior.  Therefore, the claims are directed to mathematical relationships (as disclosed in the claims and the specification) and fall within the Mathematical Concepts grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, representative claim 1 recites an abstract idea. 
Claim 1 recites the additional elements of hardware of a computing device, embedding matrix, and machine learning by using an embedding matrix to transforming usage data into a plurality of simplified representations through machine learning.  The use of an embedding matrix is a mathematical operation.  The courts have found that mathematical relationships fall 
The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The recited judicial exceptions are not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components. The specification at paragraph [0038-0039] describes the example environment as “Computing devices that implement the service provider system 102 and the analytics system 106 may be configured in a variety of ways. A computing device, for instance, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth.”  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  See MPEP 2106.05(f).  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d). 
As stated above, the presence of machine learning algorithm as an additional element and computer limitations do not necessarily make the claim rooted in computer technology.  As drafted the claimed “simplified representation of data elements” using machine learning does 
 Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application. Therefore, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 2 through 8, 22 through 27, and 29 through 33 include the abstract ideas of the independent claims.  The dependent claims recite the following additional limitations: determining a portion of the usage data that corresponds to the identified element; outputting the forecast value of the metric; transforming the usage data using a first layer of a neural network and generating the forecast value using a second layer of the neural network; the metric describing provision of digital content by a service provider; generating the forecast value for a forecast time interval; and the metric describes operation of a service provider 
The analysis above applies to all statutory categories of the invention.  Accordingly independent claims 21 and 28, and the claims that depend therefrom, are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 3, 5 through 8, and 21 through 33 are rejected under 35 U.S.C. as being unpatentable over Chin et al. (US 2012/0116868) in view of Xu et al. (US 2017/0161773).
Regarding Amended Claim 1, Chin et al. discloses in a digital medium environment to generate a forecast value of a metric, a system comprising: a processing system; and a computer-readable storage medium having instruction stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations including: (… a non-transitory computer readable medium comprises computer executable code for quantitatively measuring effectiveness of a marketing campaign or marketing strategy execution. The computer executable code comprises instructions for accessing a processor based server over a communications network to define targeted customer segments.  Chin et al. [para. 0027]):
monitoring user interaction with a user interface displayed as including elements and values associated with metrics of the elements; (… the iPath system 1000 deploys data mining, data modeling, and filters; the iPath system 1000 builds the system framework for monitoring and analyzing client website 4000.  …The product of the implementation phase is a customer facing website that can have an imbedded intelligent tagging system for data 
identifying, automatically and without user intervention, an element from the elements that is a subject of the user interaction;  (Identity Component: Each visit is assessed as to its most likely source, the target segment it represents, and the desired path it should follow. The identity component comprises the iPath user interface 1100.  Chin et al. [para. 0100]);
generating, automatically and without user intervention responsive to the identifying, the forecast value of a metric for the identified element, (The iPath system also allows automatic measurement of customer adherence or deviation from the desired paths; and a marketing program's ability to affect customer behaviors on-line.  Chin et al. [para. 0048, 0060-0061]. … In accordance with an exemplary aspect of the claimed invention, the simulation engine 3000 incorporates advanced traffic flow model and optimization techniques to ensure accurate outcome. Further, the simulation engine 3000 incorporates similar algorithm as the segment placement engine 2200 and the segment placement optimizer 2300 to self-improve forecasting, and incorporates data pattern recognized within the iPath's collective knowledge store to ensure forecasting accuracy. Chin et al. [para. 0152]); 
Chin et al. discloses the use of machine learning (In accordance with an exemplary embodiment of the claimed invention, the iPath engine 2000 has machine learning capabilities to improve its segmentation capability, especially with regard to real-time quick placement.  Chin et al. [para. 0135]) and the generating including: transforming usage data into a plurality of simplified representations (During the Implementation and optimization phases, the iPath system 1000 deploys data mining, data modeling, and filters.  Chin et al. [para. 0099]).  transforming usage data into a plurality of simplified representations using an embedding matrix through machine learning, each said simplified representation reducing dimensionality of usage data for a time series of values of respective metrics of the metrics for respective elements of the elements.  Xu et al. discloses these limitations. (In some embodiments, control circuitry may select a subset of the historical viewership information as a training time series data or training data samples (e.g., for training the support vector machine based model).  ... Control circuitry may apply a transformation function to the selected subset of training data samples to generate a transformed set of training data.  Xu et al. [para. 0018-0022; Fig. 5-7, 16]. See also Xu et al. [para. 0026-0029, 0047]... …systems, methods, apparatuses, and/or aspects described above may be applied to, or used in accordance with, other machine learning techniques (e.g., Fourier transforms, Bayesian linear regression, etc.)... At step 2104, control circuitry computes first predicted viewership information for the retrieved advertising event using a first model configured for predicting long-term viewership information based on historical viewership information. Xu et al. [para. 0051; Fig. 8, 22].  and matching elements with viewership information... and control circuitry 304 may receive a list of indices or a data structure containing a portion of the database contents. Xu et al. [para. 0165, 0169; Fig. 7].  ... FIG. 15 illustrates an example of the non-linear time series of FIG. 14 transformed into a linear coordinate to facilitate mathematical computations of the support vectors. Xu et al. [para. 0210, 0221; Fig. 12-15]. ... In some embodiments, the artificial neural network may further include a first matrix of weights connecting input data and the input layer … a second matrix of weights connecting the input layer and the hidden layer… and a third matrix of weights 
determining similarity of the respective elements to the identified element based on the plurality of simplified representations using machine learning; (Customers traverse steps in a path within the context of a market segment defined by criteria used to distinguish one path from another. Typically these criteria are distinct elements such as referral sites, search words, landing pages etc. and/or payoffs. Chin et al. [para. 0060-0061]. … In accordance with an aspect of the claimed invention, the segment placement optimizer 2200 employs neural networks and pattern matching to recognize similarities of observed behavior to those correlated with segmentation attributes.  Chin et al. [para. 0138]);
determining a weighting of the respective elements based on the determined similarity;  (A quantifiable outcome or payoff for each targeted customer segment of the client on the server is defined by invoking one or more component tools of the server.  … A weight to each step of each behavior path for each targeted customer segment is assigned by the client using one or more component tools of the server. Chin et al. [para. 0009]);
and generating the forecast value of the metric for the identified element based at least in part on a weighting;  (Further, the simulation engine 3000 incorporates similar algorithm as 
and outputting, automatically and without user intervention, the forecast value of the metric for the identified metric for display in the user interface in real time responsive to the user interaction.  (In accordance with an exemplary embodiment of the claimed invention, the iPath website interface 1200 is an automated real-time interface where iPath and intelligent tags are synchronized with client websites 4000.  Chin et al. [para. 0079]. … The real-time feed from the website interface 1200, and the set up and receipt of iPath tags by the website interface 1200. The iPath user interface 1100 stores user input in the iPath toolkit metadata 5090 and invokes iPath rules engine 2000 to drill down a path adherence, calculate an iPath score or perform other functions. …  iPath database 5000 provides all the data necessary for iPath rules engine 2000 and iPath simulation engine 3000 to perform their respective functions, while providing data to iPath data visualization & reporting tool 1300 for dashboard display of different reports. Finally iPath user interface 1100 invokes iPath data visualization & reporting tool 1300 for users to view the desired reports.  Chin et al. [para. 0158]).
Regarding Amended Claim 2, Chin et al. and Xu et al. combined disclose a system, wherein the operations of the generating the forecast value include determining a portion of the usage data that corresponds to the identified element and generate the forecast value based at least in part on a portion of the usage data that corresponds to the identified element. (Further, the simulation engine 3000 incorporates similar algorithm as the segment placement engine 2200 and the segment placement optimizer 2300 to self-improve forecasting, and incorporates 
Regarding Amended Claim 3, Chin et al. and Xu et al. combined disclose a system, wherein the outputting includes outputting the forecast value of the metric in the user interface in real time with the display of elements and values associated with metrics of the elements. (In accordance with an exemplary embodiment of the claimed invention, the iPath website interface 1200 is an automated real-time interface where iPath and intelligent tags are synchronized with client websites 4000.  Chin et al. [para. 0079]. … The real-time feed from the website interface 1200, and the set up and receipt of iPath tags by the website interface 1200. … iPath user interface 1100 invokes iPath data visualization & reporting tool 1300 for users to view the desired reports.  Chin et al. [para. 0158]).
Claim 4 [CANCELLED].
Regarding Amended Claim 5, Chin et al. discloses use of a neural network (In accordance with an aspect of the claimed invention, the segment placement optimizer 2200 employs neural networks and pattern matching to recognize similarities of observed behavior to those correlated with segmentation attributes.  Chin et al. [para. 0138]), but fails to explicitly recite the system, wherein the operations further comprise transforming the usage data using a first layer of a neural network and generate the forecast value using a second layer of the neural network.  Xu et al. discloses these limitations. (The artificial neural network may be implemented with at least three layers: an input layer, a hidden layer, and an output layer.... In some embodiments, control circuitry may compute a number of hidden nodes in the hidden layer as the number of lagged values of the time series incremented by one and divided by 
Regarding Claim 6, Chin et al. and Xu et al. combined disclose a system, wherein the metric describes provision of digital content by a service provider system. (Customers traverse steps in a path within the context of a market segment defined by criteria used to distinguish one path from another. Typically these criteria are distinct elements such as referral sites, search words, landing pages etc. and/or payoffs.  Chin et al. [para. 0060-0061]).
Regarding Amended Claim 7, Chin et al. and Xu et al. combined disclose a system, wherein the forecast value is generated for a forecast time interval. (The select date range component 1105 takes user input to create a date range to apply to the iPath for data visualization by the data visualization tool 1300.  Chin et al. [para. 0067, 0152]).
Regarding Amended Claim 8, Chin et al. and Xu et al. combined disclose a system, wherein the metric describes operation of a service provider system. (Based on the traffic flow information, the user would now be able to make an informed assumption as to the expected 
Claims 9 through 20 [CANCELLED]. 
Regarding Claim 21, claims 21, 22, 24, and 25 recite substantially the same limitations to those of claims 1, 2, 5, and 8 respectively. Claims 21, 22, 24, and 25 are directed to a process, which is taught by Chin et al. at paragraph [0008].
Regarding claim 23, Chin et al. discloses use of a neural network (In accordance with an aspect of the claimed invention, the segment placement optimizer 2200 employs neural networks and pattern matching to recognize similarities of observed behavior to those correlated with segmentation attributes.  Chin et al. [para. 0138]), but fails to explicitly recite the system, wherein the determining the similarity using machine learning is performed by a recurrent neural network.  Xu et al. discloses this limitation. (Accordingly, methods and systems are disclosed herein for predicting viewership information for targeted advertising by employing machine learning techniques. For example, artificial neural network (ANN) and support vector machine (SVM) techniques may be employed. Hybrid approaches are also disclosed, whereby results from ANN and/or SVM techniques may be combined to generate a prediction of viewership information at a specified future point in time. Xu et al. [para. 0002].  … It will also be evident that the code may be refactored or rewritten to manipulate the order of the various logical evaluations, perform several iterations in parallel rather than in a single iterative loop, or to otherwise manipulate and optimize run-time and performance metrics without fundamentally changing the inputs or final outputs. Xu et al. [para. 0159].  See also Xu 
Regarding Claim 26, Chin et al. and Xu et al. combined disclose a system, wherein the forecast value is generated for a forecast time interval specified as part of the input. (The select date range component 1105 takes user input to create a date range to apply to the iPath for data visualization by the data visualization tool 1300.  Chin et al. [para. 0067, 0152]).
Regarding Claim 27, Chin et al. and Xu et al. combined disclose a system, wherein the forecast time interval is not described in the usage data. (The select date range component 1105 takes user input to create a date range to apply to the iPath for data visualization by the data visualization tool 1300.  Chin et al. [para. 0067, 0152]).  See also Xu et al. [para. 0019].  
Regarding Newly Added Claims 28 through 33, claims 28 through 33 recite substantially the same limitations as claims 21 through 24, 26 and 27 respectively.  Claims 28 through 33 are directed to a system, which is taught by Chin et al. at paragraph [0008].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zargham et al. (US 2018/0240145) – A method, and corresponding system implementing the method, for determining analytics schema for interactions of one or 
Liu et al. (US 2015/0006286) - A machine-learning model may be based on user responses to previous advertising campaigns, and the users' profiles, which may allow a subset of the users to be associated with an advertising target group. Similarly, a machine-learning model may be based on content-interaction data that specifies viewing and sharing of content by the users, and/or their profiles, which may allow a subset of the users to be associated with a content interest segment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-270-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623